Citation Nr: 1602422	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  12-19 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than May 15, 2010, for the grant of service connection for a right great toe disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran had active military service in the Marine Corps from July 1994 to July 1998 and in the Army from January 2005 to July 2006.  He also had active duty for training in the Army National Guard from June 9, 2007 to June 10, 2007.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia. 

In July 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of this hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to an initial compensable rating for a right great disability was raised at the July 2015 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

FINDING OF FACT

The earliest date of a pending claim for service connection for a right great toe disability is May 15, 2010. 

CONCLUSION OF LAW

Criteria for an effective date earlier than May 15, 2010 for the grant of service connection for a right great toe disability have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159(c), 3.400 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran seeks entitlement to an effective date earlier than May 15, 2010, for the grant of service connection for a right great toe disability.  He contends that an effective date of June 10, 2007, the date of his right great toe injury, should be assigned. See, April 2009 Line of Duty (LOD). 

The effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection on a direct basis, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2015).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  In addition, a communication received from a service organization, an attorney, or an agent may not be accepted as an informal claim if a power of attorney was not executed at the time the communication was written.

As a preliminary matter, the Board finds that there is no dispute as to the facts essential to resolution of this appeal:  Specifically, the Veteran does not contend that he filed a claim of entitlement to service connection for a right great toe disability prior to May 15, 2010.  Rather, he contends that the effective date should be the date of his in-service injury, June 10, 2007 and that he was prevented from filing his claim in a timely manner due, in part, the fact that his LOD was not prepared until 18 months after discharge from service.

A review of the record shows that the Veteran's original claim for service connection for a right great toe disability was filed with VA on May 15, 2010.  See, VA Form 21-526, received May 15, 2010. 

The evidence of record does not contain, and the Veteran does not allege, that there is any communication from him prior to May 15, 2010 that may be construed as an intent to seek or apply for service connection for a right great toe disability.  Given the foregoing, the earliest possible effective date, under the law, for the grant of service connection for a right great toe disability is May 15, 2010.  See 38 C.F.R. § 3.400.

The Veteran's main contention is that he should not be penalized for filing his claim more than a year following his discharge from service, due in part to the delayed receipt of the LOD which served as the basis for his claim for service connection for a right great toe disability.  

While the Board is sympathetic to the Veteran's contention, and understands the point clearly, the Board is without authority to grant eligibility to benefits simply because it might perceive the result to be "equitable".  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board also observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management  v. Richmond, 496 U.S. 414, 426 (1990)).  The authority to award equitable relief is committed solely to the discretion of the Secretary under 38 U.S.C.A. § 503(a), and the Board is without jurisdiction to consider what is committed solely to the Secretary's discretion.  See McCay v. Brown, 9 Vet. App. 183, 189 (1996).  Therefore, the Board is bound by the relevant laws and regulations governing the payment of monetary benefits.  And those laws and regulations do not permit an award of an earlier effective date than May 15, 2010, for the grant of service connection for a right great toe disability.

The controlling statute and regulation provide that the effective date for a grant of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  Here, there is no dispute.  Therefore, the date of claim, May 15, 2010, is the later of the two dates, and is the appropriate effective date.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).

The Court has held that where the law not the evidence is dispositive, the Board should deny an appeal because of an absence of a legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Veteran has failed to allege facts which meet the criteria in the law or regulations, and his claim must be denied.

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Congress, in enacting the statute, noted the importance of balancing the duty to assist with 'the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim.'  Mason v. Principi, 16 Vet. App. 129, 132 (Vet. App. 2002).  Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable. Id. (VCAA not applicable to a claim for non-service connected pension when the claimant did not serve on active duty during a period of war, as required by law).  The Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).

Because the law is dispositive in the instant appeal, the Board finds that the provisions of the VCAA are not applicable to this claim.  Nonetheless, we do note that the June 2012 SOC included the laws and regulations pertaining to earlier effective dates.  The Veteran has not identified any additional pertinent evidence which should have been obtained.

ORDER

An effective date earlier than May 15, 2010, for the grant of service connection for a right great toe disability is denied. 



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


